Title: From Thomas Jefferson to John Tyler, 20 January 1809
From: Jefferson, Thomas
To: Tyler, John


                  
                     Sir 
                     
                     Washington Jan. 20. 09
                  
                  The Secretary at War has put into my hand your Excellency’s letter of Jan. 9. covering one of Dec. 15. from Capt Henry St. John Dixon of the volunteer riflemen of the 105th. regiment offering the service of his company for one year. the term for which the offer is made shews it intended to be under the act of Congress of Feb. 24. 1807. and not under that of Mar. 30. 1808. which is only for a service of 6. months. under the law of 1807. the Governors were authorised & requested, on behalf of the President, to accept the offers made under that act, and to organize the corps when ready for it, officering it according to the laws of their state. this authority was given to your predecessor, & was considered as devolving on yourself. the authority & request are now renewed to you, and the letter of capt. Dixon returned for that purpose. to this I will add another request that you will be so good as to endeavor to have a return made to the War office of all the corps of twelve month volunteers which have been accepted in Virginia. they began immediately after the attack on the Chesapeake. I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               